MORTON, District Judge.
The question whether the defendants are liable for interest on the taxes illegally assessed has been decided since these cases were argued in the plaintiffs’ favor. See opinion of Bingham, J., Old Colony R. R. Co. v. Gill, Collector (D. C. Mass., No. 259, June 28, 1916) 257 Fed. 220.
The only other question is whether the plaintiff in any of the cases is not entitled to interest because of lack of diligence in prosecuting its claim. All the plaintiffs were closely associated. The delay in pressing their claims was, for a considerable period, due to an understanding with the defendants that these claims should await the decision of other pending cases. As late as April 30, 1915, it was suggested, on behalf of the defendants, that two of these cases should “await the decision of cases involving similar questions now pending in other districts.” That suggestion was equally applicable to the other cases. Just when it became apparent to the parties that the question of interest could not be adjusted between them, and would have to be submitted to the court, is not clear. It must have been after the date referred to. Under such circumstances I do not think that the plaintiffs’ conduct has been such as to put them outside the usual rule.
Judgmentmay be entered in due course for the amounts agreed upon, with interest.